Order, Supreme Court, Bronx County (George D. Salerno, J.), entered on or about June 19, 2005, which, in an action to recover the cash collateral paid by plaintiff to secure a bail bond releasing her son from jail, granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Any possible cause of action accrued when bail was exonerated upon plaintiffs son’s plea of guilty, nearly 12 years before plaintiffs commencement of the action, and is time-barred (CPLR 213 [2]; 214 [3]). Concur—Mazzarelli, J.E, Andrias, Friedman, Sweeny and Kavanagh, JJ.